F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 1 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    THE BOARD OF COUNTY
    COMMISSIONERS OF THE
    COUNTY OF GILPIN, COLORADO;
    GILPIN COUNTY DEPUTY
    SHERIFF JOHN BAYNE, in his                           No. 99-1588
    individual capacity; GILPIN COUNTY               (D.C. No. 96-B-1531)
    SHERIFF BRUCE HARTMAN, in his                          (D. Colo.)
    official capacity,

                Plaintiffs-Appellees,

    v.

    ROBERT NELSON ENTRUP,

                Defendant-Appellant.


                            ORDER AND JUDGMENT           *




Before BALDOCK , KELLY , and HENRY , Circuit Judges.



         Defendant Robert Entrup appeals the district court’s order of October 28,

1999, entering summary judgment against him on a state law claim of conversion

pursued by Gilpin County, and the district court’s order of November 24, 1999,


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
denying his motion to alter or amend the judgment under Fed. R. Civ. P. 59(e).

Mr. Entrup also seeks leave to proceed on appeal in forma pauperis.      1
                                                                             The parties

are familiar with the facts, and we will not repeat them.

       We review the district court’s grant of summary judgment de novo, and we

review its denial of the Rule 59(e) motion for an abuse of discretion.       See

Anderson v. Coors Brewing Co.      , 181 F.3d 1171, 1175 (10th Cir. 1999) (summary

judgment); Phelps v. Hamilton , 122 F.3d 1309, 1324 (10th Cir. 1997) (Rule 59(e)

motion). Based upon our review of the parties’ briefs, the record, and the

pertinent law, we conclude the district court did not err in entering summary

judgment against Mr. Entrup on the conversion claim or in denying his Rule 59(e)

motion.




1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                            -2-
      Therefore, we AFFIRM the district court for substantially the reasons set

forth in its orders of October 28, 1999, and November 24, 1999. Mr. Entrup’s

motion for leave to proceed on appeal in forma pauperis is GRANTED.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -3-